             Case 3:19-cv-00044 Document 1 Filed 01/09/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                               :
                                                        :
                       Plaintiff,                       :    CIVIL NO.:
                                                        :
       v.                                               :
                                                        :
$11,650.00 DOLLARS IN UNITED STATES                     :
CURRENCY,                                               :
                                                        :
                       Defendant.                       :
                                                        :
[CLAIMANT: DYLAN MCCARTHY]                              :    January 9, 2019

                          VERIFIED COMPLAINT OF FORFEITURE

       Now comes Plaintiff, United States of America, by and through its attorneys, John H.

Durham, United States Attorney for the District of Connecticut, John B. Hughes, Assistant

United States Attorney, and respectfully states that:

       1.      This is a civil action in rem brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C), which provides for the forfeiture of property which constitutes or is derived from

proceeds traceable to any listed violation of law or any offense constituting “specified unlawful

activity,” or a conspiracy to commit such offense, and 21 U.S.C. § 881(a)(6), which provides for

the forfeiture of proceeds traceable to the exchange of controlled substances in violation of the

Controlled Substances Act, 21 U.S.C. § 801 et seq.

       2.      This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and

1355. Venue is appropriate in the District of Connecticut by virtue of 28 U.S.C. § 1395(b).

       3.      The Defendant is $11,650.00 in United States Currency (“Defendant Currency”).

       4.      The Defendant Currency is located within the jurisdiction of this Court.




                                                 1
               Case 3:19-cv-00044 Document 1 Filed 01/09/19 Page 2 of 6



          5.    Dylan McCarthy (“Claimant”) has submitted an administrative claim of

ownership as to the Defendant Currency.

                                   Background of Investigation

          6.    On July 18, 2018 the Stamford (Connecticut) Police Department notified the

Connecticut State Police – Statewide Narcotics Task Force of information received from a

confidential source regarding a narcotics distribution operation in the area of Bethel,

Connecticut. This illegal operation was purportedly coordinated by an individual identified as

the Claimant.

          7.    The confidential source – at the direction of the Stamford Police Department –

had contacted the Claimant and ordered two (2) ounces of MDMA, a Schedule I synthetic

hallucinogen, to be delivered July 18, 2018 to a pre-arranged location in Stamford, Connecticut.

Surveillance was established by law enforcement in the vicinity of the Claimant’s residence in

Bethel.

          8.    At approximately 3:20 p.m. on the date of seizure, the Claimant was observed by

law enforcement exiting his residence and entering a vehicle driven by another party. The

vehicle left the Claimant’s residence and proceeded directly to the pre-arranged location agreed

upon by the Claimant and the Stamford Police Department confidential source.

          9.    As the vehicle the Claimant occupied arrived at the pre-arranged location, the

Stamford Police Department initiated a motor vehicle stop. The Claimant was removed from the

vehicle and was searched for weapons. As a result of this search, an item was discovered in the

Claimant’s waistband that was wrapped in a manner consistent with how illegal substances are

transported. A set of brass knuckles was also discovered on the Claimant’s person. When asked

about the packaged item found in his waistband, the Claimant informed law enforcement that the


                                                 2
              Case 3:19-cv-00044 Document 1 Filed 01/09/19 Page 3 of 6



item contained “molly,” or MDMA. The presence of MDMA was later confirmed by law

enforcement via utilization of a field-testing kit.

       10.     When asked about where the Claimant resided, he confirmed that he lived in the

previously surveilled Bethel, Connecticut location along with his mother and sister. When law

enforcement asked if any other illegal substances or items were being stored at the residence, the

Claimant confirmed that he had an unspecified amount of cash he believed to be approximately

$5,000.00, in addition to a scale and an ounce of “molly.”

       11.     Based upon this information, a Connecticut Search & Seizure Warrant was

applied for and obtained for the Bethel, Connecticut residence. Law enforcement executed this

warrant at approximately 9:30 p.m., July 18, 2018. Pursuant to the parameters defined in the

warrant, law enforcement performed a sweep of the residence, resulting in the seizure of the

Defendant Currency, $6,500.00 of which was located on a closet shelf in the Claimant’s

bedroom, $3,000.00 of which was located in a blue jacket found hanging behind the Claimant’s

bedroom door, and $2,150.00 which was located inside a wallet found inside a desk drawer in

the Claimant’s bedroom. In addition to the Defendant Currency, the following items of evidence

were seized, all of which were discovered in the Claimant’s bedroom: Miscellaneous paperwork

detailing information about narcotics distribution; one (1) black digital scale; one (1) Connecticut

DMV Suspension Notice addressed to the Claimant; a quantity of unknown white powder inside

a clear plastic storage container; one (1) clear plastic bag containing two (2) clear plastic bags,

one (1) clear plastic bag containing a loose white rock-like substance and one (1) clear plastic

bag containing five (5) bags of white rock-like substance packaged for sale (this substance was

later confirmed to contain MDMA); one (1) silver digital scale; and empty black bags purported




                                                      3
             Case 3:19-cv-00044 Document 1 Filed 01/09/19 Page 4 of 6



to contain marijuana. The Claimant was placed under arrest and is currently facing State of

Connecticut narcotics possession and distribution charges.

                                         Claims for Relief

       12.     Based upon the above information, it is believed that the Defendant Currency

constitutes property or is derived from proceeds traceable to a violation constituting “specified

unlawful activity” and is therefore subject to forfeiture to the United States of America pursuant

to 18 U.S.C. § 981(a)(1)(C).

       13.     The Defendant Currency represents proceeds or property derived from engaging

in “the felonious manufacture, importation, receiving, concealment, buying, selling, or otherwise

dealing in a controlled substance or listed chemical,” and is therefore subject to forfeiture to the

United States of America pursuant to 18 U.S.C. § 981(a)(1)(C).

       14.     Based upon the above information, it is believed that the Defendant Currency

constitutes proceeds from the illegal sale and distribution of narcotics and is therefore subject to

forfeiture pursuant to 21 U.S.C. § 881(a)(6).

       15.     The Defendant Currency represents proceeds traceable to the exchange of

controlled substances in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.,

and is therefore subject to forfeiture to the United States of America pursuant to 21 U.S.C. §

881(a)(6).

       WHEREFORE, the United States of America prays that Warrants of Arrest In Rem be

issued for $11,650.00 in United States currency; that due notice be given to all parties to appear

and show cause why the forfeiture should not be decreed; that judgment be entered declaring the

Defendant Currency to be condemned and forfeited to the United States of America for

disposition according to the law; and that the United States of America is granted such other and



                                                  4
              Case 3:19-cv-00044 Document 1 Filed 01/09/19 Page 5 of 6



further relief as the Court may deem just and proper, together with the costs and disbursements

of this action.

                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY


                                             _______/s/ John B. Hughes___________________
                                             JOHN B. HUGHES
                                             ASSISTANT UNITED STATES ATTORNEY
                                             FEDERAL BAR NO.: ct05289
                                             157 CHURCH STREET, 25TH FLOOR
                                             NEW HAVEN, CT 06510
                                             PHONE NO.: (203) 821-3700
                                             FAX: (203) 773-5392
                                             EMAIL: john.hughes@usdoj.gov




                                                5
              Case 3:19-cv-00044 Document 1 Filed 01/09/19 Page 6 of 6



                                         DECLARATION

        I am a Special Agent of the Drug Enforcement Administration, and the agent assigned the

responsibility for this case.

        I have reviewed the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed this 9th day of January, 2019.



                                              _______/s/ ______________   _____
                                              CHRISTOPHER MATTA
                                              SPECIAL AGENT
                                              DRUG ENFORCEMENT ADMINISTRATION




 




                                                  6
